Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-16-00480-CV

                                        Phyllis BOWSER,
                                            Appellant

                                                  v.

                                          Ronald WREN,
                                             Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2014CV02075
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

Delivered and Filed: November 16, 2016

DISMISSED FOR WANT OF PROSECUTION

           In this appeal, Appellant’s brief was due on September 14, 2016. See TEX. R. APP. P.

38.6(a). Two days before the brief was due, pro se appellant Phyllis Bowser filed a motion for

extension of time to file the brief until October 14, 2016, and this court granted Appellant’s motion.

On October 14, 2016, Appellant filed a pro se motion asking for the case to be transferred to a

lower county court or for this court to dismiss her appeal—whichever is the appropriate action.

She also stated she has been unable to retain an attorney for her appeal, but she “needs to be able

to represent herself Pro Se.”
                                                                                      04-16-00480-CV


       We construed Appellant’s filing as a motion to dismiss this appeal. See id. R. 42.1(a)(1).

On October 18, 2016, we advised Appellant she could represent herself in this appeal, but if she

wished to do so, we ordered her to advise this court in writing by October 28, 2016, and file a

motion for extension of time to file her brief. We warned Appellant that unless she affirmatively

responded in writing as ordered, we would dismiss her appeal without further notice. See id.; id.

R. 42.3(b), (c); In re J.R., No. 04-08-00494-CV, 2009 WL 97632, at *1 (Tex. App.—San Antonio

Jan. 14, 2009, no pet.) (mem. op.) (per curiam).

       On October 31, 2016, after the deadline to respond had passed, Appellant filed a “Motion

for Continuance and Mediation.” Appellant’s response, contrary to the express requirement in our

October 18, 2016 order, is not her brief or a motion for extension of time to file her brief. Instead,

Appellant requests that we refer this case to mediation.

       Appellant’s motion to refer this case to mediation is denied. As we warned Appellant we

would do if she did not timely respond by filing her brief or a motion for extension of time to file

her brief, we dismiss this appeal for want of prosecution. See id. R. 38.8(a)(1), 42.3(b).

                                                   PER CURIAM




                                                 -2-